Citation Nr: 0029021	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  94-32 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound and surgery of the right thigh, currently rated 
as 40 percent disabling.  

2.  Entitlement to an increased evaluation for neuralgia of 
the sciatic nerve, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel





INTRODUCTION

The veteran had active military service from March 1945 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board remanded this case for further development in 
February 1997, and it has since been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran is currently receiving the maximum schedular 
evaluation for residuals of a gunshot wound and surgery of 
the right thigh.  

3.  The probative evidence establishes that residuals of a 
gunshot wound and surgery of the right thigh is not 
manifested by ankylosis, flail joint of the hip, a fracture 
of the femur with nonunion or false joint, or extension of 
the right knee limited to 45 degrees.  

4.  The probative medical evidence establishes that neuralgia 
of the sciatic nerve is manifested by not more than moderate 
incomplete paralysis.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for residuals of a gunshot wound and surgery of the right 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.55(e) 4.73, 
Diagnostic Codes 5313, 5314, 5315 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for neuralgia of the right sciatic nerve have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.124a, Diagnostic Code 8720 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Review of the pertinent evidence of record indicates that the 
veteran sustained a shrapnel injury in 1945 involving the 
right thigh.  Service connection for this injury was 
established, effective July 1949.  In June 1957 the RO 
granted a separate evaluation for neuralgia of the right 
sciatic nerve, effective July 1956.  

The veteran submitted his current claim for entitlement to an 
increased evaluation for both of these conditions on October 
28, 1993.  Submitted with this claim was various medical 
evidence.  

The first such evidence is a certification from a private 
physician, Dr. EBV, that he had treated the veteran for 
severe pain in the right thigh and leg, difficulty walking, 
loss of sleep, general discomfort, and incapacitation.  

The second is an affidavit from MPA, who reported that she 
was a 'herbolario' who had been treating and curing sick 
people of natural diseases and other ailments.  She certified 
that she had treated the veteran for, in pertinent part, 
arthritis in the right leg.  

Subsequent affidavits from "herbolarios" dated April 1994, 
May 1994, September 1994, and December 1994, essentially 
certified that the veteran was being treated for severe pain 
in the right thigh with difficulty walking.  Some also noted 
that he required continuous treatment in order to avoid being 
bedridden.  

On VA examination of the peripheral nerves in December 1993 
it was noted that the lower extremities exhibited no motor 
impairment, no atrophy, and no sensory impairment.  There was 
some erythema and some swelling on the gunshot wound.  The 
veteran was documented as reporting pain in the right leg.  
The diagnosis was neuralgia of the right sciatic nerve.  

During the December 1993 VA examination of the muscles the 
veteran reported pain in the right thigh and pain on 
ambulation.  On examination he dragged his right lower 
extremity when walking, and was using a walking cane.  

Slight tissue loss was found in the right thigh as seen by 
right middle leg circumference.  It was noted as being a 
half-inch smaller than the left leg.  The right thigh wound 
on the medial and posterior aspects was described as infected 
and tender.  It was indicated that the muscle groups involved 
were Muscle Groups XIII and XIV.  Muscle strength was 
described as fair in the right lower extremity versus good in 
the left lower extremity.  

X-rays revealed ossified nodular periostitis (healed 
inactive) of the right femur, calcific myositis (inactive) of 
the medial abductor muscle of the right, middle thigh, and 
minimal degenerative osteoarthritis of the right knee joint.  

The diagnoses were residuals of a gunshot wound and surgery 
of the right thigh, neuralgia of the right sciatic nerve, as 
well as the diagnoses listed in the above-mentioned x-ray 
report.  

VA examination of the scars in December 1993 also documented 
an infected wound site.  

In May 1994 Dr. JPV certified that she had treated the 
veteran for post-traumatic neuritis and myositis, noting that 
he often complained of pain.  

In a July 1994 letter, an individual (whose credentials are 
not documented) certified that the veteran was being seen 
for, in pertinent part, moderate pain in the right thigh and 
difficulty walking.  

In a September 1994 note, Dr. WDM certified that the veteran 
had been seen for moderate pain in the right thigh with 
difficulty walking.  

In October 1994, Dr. MVL certified that the veteran was 
hospitalized and subsequently treated up to August 1988 for 
neuritis, myalgia, "Explorative (Orthopedic)," with post-
traumatic osteoarthritis.  

In December 1996, Dr. BAM certified that he had treated the 
veteran in December 1996 for, in pertinent part, arthralgia 
and neuritis.  

In January 1997 it was certified that the veteran had been 
treated in December 1996 for intense pain in the right thigh 
as well as a swollen right leg.  It was further certified 
that he had to be aided by two helpers because he was unable 
to walk.  

A physician certified that the veteran was seen in February 
1997 for, in pertinent part, post-traumatic myositis and 
neuritis.  

In February 1997 the veteran's representative submitted a 
statement contending that his disabilities impacted his 
ordinary activities and employment

During the September 1997 VA general medical examination the 
veteran reported pain and weakness over the right lower 
extremity.  A scar was noted on the posterior and anterior 
portions of the right thigh.  Range of motion in the right 
hip was 90 degrees flexion and 0 degrees extension.  The 
right knee displayed 100 degrees flexion and 0 degrees 
extension.  

X-rays were noted as revealing no osseous changes, but 
positive periosteal thickening over the posterior aspect of 
the right femur.  The diagnosis was a gunshot/shrapnel wound 
over the mid third of the right thigh.  

On VA examination of the peripheral nerves in September 1997 
the lower extremities showed no motor weakness, no sensory 
deficit, no atrophy, and no trophic changes.  Pain was 
reported when standing up.  The diagnosis was neuralgia of 
the sciatic nerve.  

On VA examination of the muscles in September 1997 it was 
found that there was no evidence of tissue loss.  It was 
noted that the gunshot wound penetrated the anterior thigh 
muscles and the posterior thigh muscles.  

No adhesions, damage to tendons, pain, or muscle hernia was 
found on examination.  Motor strength was described as "IV" 
in both lower extremities.  The assessment was a gunshot 
wound to the middle third of the right thigh.  

On VA examination of the joints in September 1997 it was 
found that there was no evidence of swelling or deformity.  
The impression was the same as was made during the VA muscles 
examination.  

In November 1997 it was certified that the veteran had been 
treated for, in pertinent part, post-traumatic osteoarthritis 
and myositis.  Another November 1997 certification noted that 
he had been treated in November 1997 for, in pertinent part, 
post-traumatic neuropathy.  It was noted that he had severe 
pain in the lower right limb and that he was unable to walk 
without support.  

In April 1998 the it was certified that the veteran had been 
seen at Javonillo Hospital.  It was noted that he was unable 
to walk and was unable to raise his lower limb on 
examination.  The pertinent assessment was arthritis and 
neuritis.  

In July 1998 it was reported that the veteran had been seen 
at Javonillo Hospital for his right thigh problems since 
August 1996.  It was specified that he was treated once in 
August 1996 and once in November 1997.  The diagnosis was 
post-traumatic neuropathy.  

In September 1998 it was certified that the veteran was 
treated in September 1998 for an infection of the right thigh 
gunshot wound.  It was also noted that he could ambulate with 
difficulty.  

On VA examination of the peripheral nerves in September 1998 
the veteran reported severe pain radiating down his leg.  
Examination revealed no focal weakness, no atrophy, and no 
sensory deficit.  His gait was slow and it was noted that he 
needed support from a companion.  The impression was post-
traumatic neuralgia of the right sciatic nerve.  

On VA examination of the muscles in September 1998 the 
veteran reported moderate to severe pain all the time, 
especially on palpation.  It was noted that he had difficulty 
ambulating due to easy fatigability and pain.  An operative 
scar was noted over the lateral aspect of the right thigh.  
Exit and entry wound scars were noted over the medial aspect 
of the right thigh.  Range of motion was described as good in 
the right knee.  The exit and entry wound scars were flat, 
nontender, and movable.  It was noted that the Group XV 
muscle group had been penetrated with no evidence of tissue 
loss.  There was no evidence of adhesions, tendon damage, or 
bone or joint damage.  There was evidence of sciatic 
neuralgia.  Muscle strength was 3+/5 in both quadriceps.  

There was a positive decrease in endurance and strength of 
the Group XV muscle group, but the veteran was able to move 
the hip and knee joint effectively, but with easy 
fatigability.  Range of motion in the right knee was from 0 
to 90 degrees active and 0 to 100 degrees passive.  There was 
positive evidence of pain on range of motion testing, but it 
was concluded to have no major functional impact.  

The diagnosis was residuals of a gunshot wound to Muscle 
Group XV on the right.  The examiner opined that the 
veteran's wounds were fully healed, that there was good 
muscle tone with no tissue loss, and no evidence of atrophy.  
He concluded that his weakness was due to immobility and 
advancing age, and partly due to the sciatic nerve injury 
over the right lower extremity.  

In December 1998 the veteran was admitted to the Veterans 
Memorial Medical Center (VMMC) for a variety of medical 
conditions, including right hemiparesis.  

In December 1998 the veteran was seen by Dr. RDR for severe 
pain in the right thigh radiating down to his leg.  
Neurologic examination revealed no weakness, no atrophy, and 
no sensory deficit.  Although he could walk, it was found 
that he needed some support from his companion because 
walking or standing would cause pain.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

The skeletal muscles of the body are divided for rating 
purposes into 23 groups, in five anatomical regions.  
38 C.F.R. § 4.55.

The Board notes that the regulations concerning muscle 
disabilities changed effective July 3, 1997.  See 62 Fed. 
Reg. 30,235 (1997).  Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant will apply unless 
Congress provided otherwise.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

In this case, the revised schedule was not promulgated to 
substantively change the criteria, but rather "to update this 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria."  62 Fed. Reg. 
at 30,235.  

A review of the pertinent regulations, specifically 38 C.F.R. 
4.73, Diagnostic Codes 5313, 5314, and 5315, reveal no 
changes in the ratings granted for the classifications of 
disability from muscle injuries (slight, moderate, moderately 
severe, and severe).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  Under Diagnostic Codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe and severe.  
38 C.F.R. § 4.56(c), (d).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55.

Prior to the July 3, 1997 revision, the regulations in effect 
provided that, in rating injuries of the musculoskeletal 
system, attention was first given to the deeper structures 
injured (bones, joints, and nerves).  A through and through 
injury, with muscle damage, was always at least a moderate 
injury for each group of muscles damaged.  Entitlement to a 
rating of severe grade was established when there was a 
history of "compound comminuted fracture and definite muscle 
or tendon damage from the missile."  Entitlement to a rating 
of severe grade, generally, was established when there is a 
history of compound comminuted fracture and definite muscle 
or tendon damage.  



However, the regulations recognized that there were 
locations, as in the wrist or over the tibia, where muscle 
damage might be minimal or damage to tendons might be 
repaired by suture; in such cases, the requirements for a 
severe rating were not necessarily met.  38 C.F.R. § 4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  

In order to warrant a moderate rating, there should have been 
consistent complaints of the cardinal symptoms of muscle 
wounds, particularly fatigue pain after use.  Objective 
findings should have included a relatively small scar with 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  38 C.F.R.§ 4.56(b).

In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).


Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).

Effective since July 3, 1997, moderate disability of a muscle 
anticipates a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  A 
history consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  


Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.

If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

The Board notes that the revision of section 4.55(e) was 
derived from former section 4.55(a) and "involves no 
substantive change from the earlier provision."  62 Fed. 
Reg. 30235.

Diagnostic Code 5313 provides the rating criteria for 
evaluation of injuries to Muscle Group XIII.  Muscle Group X 
refers to the posterior thigh group, Hamstring complex of 2-
joint muscles, namely, the biceps femoris, the 
semimembranosus, and the semitendinosus.  

These muscles impact the extension of the hip and the flexion 
of the knee; outward and inward rotation of the flexed knee; 
and simultaneous flexion of the hip and knee and extension of 
the hip and knee by bent-over-pulley action at the knee 
joint.  

The Rating Schedule provides compensation for a moderate 
Group XIII muscle injury (10 percent) a moderately severe 
muscle injury (30 percent), and a severe muscle injury (40 
percent).  38 C.F.R. §§ 4.73, Diagnostic Code 5313.  

Diagnostic Code 5314 provides the rating criteria for 
evaluation of injuries to Muscle Group XIV.  Muscle Group XIV 
refers to the muscles of the anterior thigh group: (1) 
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; and (6) tensor 
vaginae femoris.  

These muscles impact the extension of the knee (2, 3, 4, 5); 
the simultaneous flexion of the hip and knee (1); tension of 
the fascia lata and iliotibial (Maissiat's) band acting with 
Group XVII (1) in postural support of the body (6); and 
acting with the hamstrings in synchronizing the hip and knee 
(1, 2).  

The Rating Schedule provides compensation for a moderate 
Group XIV muscle injury (10 percent) a moderately severe 
muscle injury (30 percent), and a severe muscle injury (40 
percent).  38 C.F.R. §§ 4.73, Diagnostic Code 5317.  
38 C.F.R. § 4.73, Diagnostic Code 5314.  

The Rating Schedule provides compensation for a moderate 
Group XV muscle injury (10 percent) a moderately severe 
muscle injury (20 percent), and a severe muscle injury (30 
percent).  Muscle Group VX refers to the muscles involved in 
the abduction and flexion of the hip, and the flexion of the 
knee.  38 C.F.R. § 4.73, Diagnostic Code 5315.  

Myositis and periositis will be rated on limitation of motion 
of the affected parts as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  Id.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  

To accord justice, therefore, to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in this paragraph an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(2000).


Analysis

Initially, the Board notes that is satisfied that all 
relevant facts have been properly developed, and that no 
further assistance is required in order to satisfy the duty 
to assist.  See H.R. 4205, the Floyd D. Spence National 
Defense Authorization Act, Title XVI, Subtitle B, § 1611 
(October 30, 2000) (to be codified at 38 U.S.C.A. § 5107).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
evidence of record pertaining to the history of the veteran's 
residuals of a gunshot wound and neuralgia of the right 
sciatic nerve.  The Board has found nothing in the historical 
record that would lead to a conclusion that the evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories.  

Residuals of a Gunshot Wound to the Right Thigh

The veteran's residuals of a gunshot wound to the right thigh 
are currently evaluated as 40 percent disabling.  Physicians 
have variously indicated that the muscle groups impacted from 
this wound are Muscle Groups XIII and XIV, or Muscle Group 
XV.  The Board further notes that the gunshot wound involves 
the same anatomical region, namely, the right thigh.  
Therefore, section 4.55(e) applies.  

Even if it were assumed that all of the above-mentioned 
muscle groups were involved and were combined under section 
4.55(e), the veteran is still currently receiving the maximum 
possible schedular evaluation for any of the above muscle 
groups.  A 40 percent disability is the maximum possible 
rating for Muscle Groups XIII and XIV, while 30 percent is 
the maximum possible rating for a Group XV muscle injury.  
Therefore, no greater benefit can flow to the veteran under 
these provisions; his evaluation cannot be increased by one 
level because it is already rated at the highest possible 
schedular level for these diagnostic codes.  See 38 C.F.R. 
§§ 4.55(e), 4.73, Diagnostic Codes, 5313, 5314, and 5315.  

A rating of higher than 40 percent is not warranted under the 
musculoskeletal rating criteria for the hip and thigh, nor 
under the criteria for the knee and leg, as none of the 
joints in question has been documented by limitations that 
would warrant a higher rating, such as ankylosis, flail 
joint, or a fracture of the femur with nonunion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5250-5255 and 5256-5261.

Further, a higher rating is not possible for limitation of 
motion because 40 percent is the maximum possible rating for 
limitation of motion of the thigh, and because the veteran's 
right knee has not exhibited limitation of motion that would 
warrant a higher rating (extension limited to 45 degrees for 
a rating of 50 percent).  Extension of the right knee was 
documented as being 0 degrees during the September 1997 and 
September 1998 VA examinations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5252 and 5261.  

The Board finds that separate ratings may not be assigned 
under the ratings criteria for the musculoskeletal system 
because the limitations described under such criteria are 
accounted for in the criteria for muscle injuries.  
Therefore, to assign separate ratings under the criteria for 
the musculoskeletal system would violate the rule against 
pyramiding as it would result in the assignment of separate 
ratings for the same limitations.  38 C.F.R. § 4.14.  

The Board also concludes that a separate rating for myositis, 
periostitis, or degenerative arthritis is not warranted 
because limitation of motion is already accounted for in the 
criteria for muscle injuries, and degenerative arthritis is 
to be evaluated based on limitation of motion.  Therefore to 
assign a separate evaluation for periostitis and myositis 
based on limitation of motion, where the criteria for 
evaluating muscle disabilities under section 4.73 already 
contemplates limitation of motion, and where the RO has 
considered limitation of motion in assigning the 40 percent 
rating, would also violate the rule against pyramiding.  Id.  

The Board also concludes that an additional rating based on 
additional functional loss due to pain, under sections 4.40 
and 4.45 is not for application because such limitations are 
accounted for in the provisions pertaining to muscle 
injuries.  See Sanchez-Benitez v. West, 13 Vet App 282 (1999) 
(citing to 38 C.F.R. § 4.56).  Therefore, to assign an 
additional rating pursuant to sections 4.40 or 4.45 would 
also violate the rule against pyramiding, as it would result 
in rating the same limitations twice.  38 C.F.R. § 4.14.  

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (2000); 
Esteban v. Brown, 6 Vet. App. 259 (1998).

In this case it was indicated on VA examination in December 
1993 that one wound site was infected and tender.  It was 
noted that other scars were well-healed.  A private medical 
record dated from September 1998 documented treatment for an 
infection of the right thigh gunshot wound.  

However, the most recent VA examination of the muscles, 
conducted in September 1998, specifically noted that the 
scars were well-healed, nontender, and movable.  In the 
examiner's conclusion it was found that the veteran's wounds 
were "fully healed."  

The Board attaches more probative weight to the conclusions 
from the September 1998 VA examination report because it is 
more contemporaneous, and because it is thorough.  It is 
thorough because the examination report, in contrast to 
previous reports, specifically documented the location of the 
entry and exit wounds, and specifically noted that they were 
nontender.  It was also concluded that the veteran's wounds 
were fully healed.  This constitutes persuasive evidence that 
a separate rating for a scar is not warranted.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that it is not 
error for the Board to favor opinion of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases).  

Neuralgia, Right Sciatic Nerve

The veteran's neuralgia is currently evaluated as 20 percent 
disabling, for moderate incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8720.  



Therefore, the veteran is currently receiving the maximum 
possible rating for neuralgia as the regulations mandate that 
the maximum rating for neuralgia can only be equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.  

However, the record indicates that the veteran's symptoms 
have also been diagnosed or classified as neuritis, and 
myalgia.  The maximum possible rating for neuritis is equal 
to severe, incomplete paralysis.  The maximum rating for 
neuritis not characterized by organic changes is a moderate 
rating, or moderately severe with involvement of the sciatic 
nerve.  38 C.F.R. § 4.123.  In this case, the injury involves 
the sciatic nerve.  

The record has consistently documented the veteran's 
difficulty with ambulating (some physicians have noted that 
he was unable to walk without support) and his complaints of 
severe radiating pain in the right thigh.  Pain has been 
documented with standing and walking.  On VA examination in 
December 1993 it was noted that the veteran had to drag his 
right lower extremity while walking.  A private physician 
noted that walking or standing would trigger his pain.  

However, the Board concludes that a preponderance of evidence 
is against a rating of 40 percent for moderately severe 
incomplete paralysis.  

While the record has documented complaints of severe pain, 
and difficulty walking without assistance, the September 1998 
VA muscles examiner specifically found that the pain elicited 
on examination resulted in no major functional impact.  

Most significantly, VA peripheral nerve examiners 
specifically assessing the veteran's neurological disability 
have consistently documented no motor impairment, no atrophy, 
and no sensory impairment in the right thigh.  This was found 
on VA peripheral nerve examinations in December 1993, 
September 1997, and September 1998.  

A private physician, Dr. RDR also found in December 1998 that 
neurological examination demonstrated no weakness, no 
atrophy, and no sensory deficit.  This constitutes persuasive 
evidence that a rating in excess of 20 percent for the 
veteran's neuralgia of the right sciatic nerve is not 
warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  

The Board is of the opinion that the findings from the 
neurological examinations are more probative than the records 
noting his pain and difficulty walking.  First, these records 
merely noted the two without discussing their relationship, 
if any.  Second, many of these reports are not much more than 
cursory certifications with little elaboration.  Thirdly, the 
VA and private examinations were peripheral nerve or 
neurological examinations that were conducted specifically 
with the veteran's neurological symptoms in mind; they 
specifically addressed his neurological impairment, and aside 
from complaints of pain, found no evidence of motor 
impairment, sensory loss, and no atrophy.  Owens, supra.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against increased evaluations for the veteran's service-
connected residuals of a gunshot wound and surgery of the 
right thigh, and neuralgia of the right sciatic nerve.  

The Board has also considered whether referral for an 
increased evaluation on an extra-schedular basis is 
warranted.  In exceptional cases where evaluations provided 
by the Rating Schedule are found to be inadequate, an extra-
schedular evaluation may be assigned which is commensurate 
with the veteran's average earning capacity impairment due to 
the service-connected disability.  38 C.F.R. § 3.321(b) 
(1999).  

The record shows that interference with employment has been 
indicated, and the RO expressly considered referral of this 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2000).  
The Court has held that the Board does not have jurisdiction 
to assign an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

However this does not preclude the Board from concluding, on 
its own, that a claim does not meet the criteria for 
submission pursuant to the regulation.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); VAOPGCPREC 6-96.  The Court has also 
held that the Board must only address referral under § 
3.321(b)(1) when exceptional or unusual circumstances are 
present.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In the case at hand, the veteran himself has not contended 
that his disability has impacted his employment.  His 
representative did generally contend that his disability 
impacts his employment.  A private physician noted rather 
generally that he had treated the veteran for, in pertinent 
part, incapacitation in October 1993.  Various 'herbolarios' 
have also certified that the veteran has required continuous 
treatment to avoid being bedridden as a result of his right 
thigh disorder.  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his right thigh gunshot 
wound or right sciatic neuralgia affect his employability in 
ways not contemplated by the Rating Schedule.  The mere 
assertion that a disability interferes with employment or 
renders a veteran unemployable does not automatically raise 
or implicate the assertion that the regular schedular 
standards (in this case the 40 percent and 20 percent 
evaluations) are not adequate and therefore require 
consideration of section 3.321(b)(1).  See VAOPGCPREC 6-96.  

The veteran has not presented a disability picture so unusual 
or exceptional as to render impractical the application of 
the regular schedular standards.  The herbolarios did not 
indicate that he was actually incapacitated, only that he 
required treatment to keep from being incapacitated.  

Neither does the evidence indicate that the right thigh 
gunshot wound or neuralgia disabilities have markedly 
interfered with employment or resulted in frequent 
hospitalizations or inpatient care.  Records primarily 
document outpatient treatment for his service-connected 
disabilities.  Records of inpatient treatment or 
hospitalizations indicated that the veteran was admitted for 
other non-service connected medical problems.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected 
residuals of a gunshot wound to the right thigh and right 
sciatic neuralgia have rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound and surgery of the right thigh 
is denied.  

Entitlement to an evaluation in excess of 20 percent for 
neuralgia of the sciatic nerve is denied.  



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

